Citation Nr: 0719202	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  05-36 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a compensable rating for a bilateral 
hearing loss disability.

2.  Entitlement to a rating in excess of 10 percent for 
tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

L. Heffner, Intern


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
May 1959 to November 1959.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, that granted service connection for 
tinnitus and denied an increased rating for a bilateral 
hearing loss disability.

In January 2007, the veteran testified before the undersigned 
Acting Veterans Law Judge.  A transcript of the hearing is of 
record.  

At the hearing, the veteran withdrew the claim for tinnitus 
(discussed below) and requested that his case remain open to 
obtain additional evidence.  In December 2006, he submitted 
three private audiograms dated in June 2004, October 2005, 
and December 2006 but did not submit a waiver.  

Nonetheless, the Board has reviewed the additional evidence 
and is of the opinion that it is not relevant to the issues 
on appeal.  While the audiograms assessed the veteran's 
hearing loss, the private audiologists did not use the 
Maryland CNC test as required by the regulations.  See 
38 C.F.R. § 4.85(a) (a hearing examination for VA purposes 
must include a controlled speech discrimination test 
(Maryland CNC)).  

Moreover, the private audiograms are in graphical form but 
are otherwise uninterpreted.  However, without interpreting 
the results, the graphical evidence in the private audiograms 
appears consistent with the results from the VA examinations.  
In addition, the private graphical evidence appears to be 
consistent over the course of over two years.  Therefore, 
there is nothing to suggest that the veteran's hearing is 
markedly worse than what is reflected in the VA examinations.

Therefore, regardless of whether the veteran has submitted a 
waiver, the private audiograms cannot be used to assess 
whether the veteran has an increased hearing loss disability.  
As such, there is no prejudice to the veteran in proceeding 
with consideration of this case without affording the RO an 
opportunity to review the evidence in question.  


FINDINGS OF FACT

1.  Right hearing loss is manifested, at most, by an average 
pure tone threshold of 46 decibels with speech discrimination 
of 88 percent (Level II).  Left hearing loss is manifested, 
at most, by an average pure tone threshold of 58 percent with 
speech discrimination of 86 percent (Level III).

2.  In a January 2007 Board hearing, prior to the 
promulgation of a decision, the veteran requested a 
withdrawal of the issue of entitlement to increased rating 
for tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a bilateral 
hearing loss disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
(DC) 6100 (2006).  

2.  The criteria for withdrawal of his Substantive Appeal by 
the veteran on the issue of a rating in excess of 10 percent 
for tinnitus have been met.  38 U.S.C.A. §§ 5103(a), 5103A, 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2006) (as amended).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As indicated below, the veteran has withdrawn his appeal as 
to the issue of an increased rating for tinnitus.  Therefore, 
as this withdrawal removes the Board's jurisdiction over this 
issue, a discussion of whether VCAA notice was met regarding 
this claim is not in order.  

Regarding the claim for an increased rating for bilateral 
hearing loss, VA satisfied its duty to notify by means of 
letters dated in July 2004 and March 2006.  The July 2004 
notice was provided to the veteran prior to initial 
adjudication of the claim by the RO in October 2004.  He was 
told of the requirements to establish a successful claim for 
an increased rating for bilateral hearing loss; that is, 
evidence that this disability had gotten worse.  

He was also advised of his and VA's respective duties, and 
asked to submit information and/or evidence, including that 
which was in his possession, to the RO.  The timing and 
content of this letter complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

With respect to the Dingess requirements, the claimant was 
given notice of what type of information and evidence he 
needed to substantiate his claim for an increased rating as a 
matter of course during the adjudication of his claim.  In 
addition, he was provided with notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal by correspondence dated in March 2006.  Any 
questions as to the appropriate effective date to be assigned 
are moot as the claim has have been denied.  

The content of this letter complied with the requirements of 
38 U.S.C.A § 5103(a) and 38 C.F.R. § 3.159(b).  Although the 
timing of this letter did not precede the initial 
adjudication, no prejudice to the veteran can result.  In 
this regard, the Board is denying his claim for an increased 
rating for a bilateral hearing loss disability, rendering 
moot any questions as to this downstream element.

In addition, VA has satisfied its duty to assist.  
Specifically, VA and non-VA medical records and reports are 
associated with the claims file.  The veteran was afforded 
appropriate VA examinations of his hearing in August 2004 and 
January 2006.  Therefore, the available records and medical 
evidence have been obtained in order to made an adequate 
determination as to this claim.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.

II.  Entitlement to an Increased Rating for a Bilateral 
Hearing Loss Disability

Provisions of 38 U.S.C. § 7104 indicate that Board decisions 
must be based on the entire record, with consideration of all 
the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 
(2000), the Court held, in pertinent part, that the law 
requires only the Board address its reasons for rejecting 
evidence favorable to the claimant.  The Federal Circuit has 
also held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  

Next, 38 C.F.R. § 4.2 requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran working or seeking work.  In addition, 38 C.F.R. 
§ 4.7 provides that, where there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Id.; 38 C.F.R. §§ 4.1, 4.2 (2006).

Service connection for bilateral hearing loss was granted in 
May 2003.  A noncompensable disability rating was assigned 
under 38 C.F.R. § 4.85, DC 6100, effective from September 
2001.

Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 Hertz.  To evaluate the degree of disability from 
defective hearing, the rating schedule requires assignment of 
a Roman numeral designation, ranging from I to XI. 

Other than exceptional cases, VA arrives at the proper 
designation by mechanical application of Table VI, which 
determines the designation based on results of standard test 
parameters.  38 C.F.R. § 4.85, DC 6100.  Table VII is then 
applied to arrive at a rating based upon the respective Roman 
numeral designations for each ear.  Id.

For exceptional patterns of hearing impairment, 38 C.F.R. § 
4.86 states that when the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, or when the pure tone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear is to be evaluated separately.  Id.  Test results 
indicate that the veteran does not currently meet the 
criteria for exceptional hearing impairment and these 
provisions are not for application.

On the authorized audiological evaluation in August 2004, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
40
60
60
LEFT
20
20
40
75
80

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and of 86 percent in the left ear.

On the authorized audiological evaluation in January 2006, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
35
65
65
LEFT
20
20
45
80
85

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 86 percent in the left ear.

Thus, the most severe hearing loss was reliably demonstrated 
by the January 2006 VA examination.  These values result in 
assignment of Roman numeral II to the right ear and Roman 
numeral III to the left ear, for purposes of determining 
evaluation of hearing impairment.  38 C.F.R. § 4.85.  A 
noncompensable rating is derived from Table VII of 38 C.F.R. 
§ 4.85 by intersecting row III with column II.

As the veteran's service connected bilateral hearing loss 
disability does not meet the criteria for a compensable 
rating, his disability is appropriately rated as 
noncompensable, and an increased rating is not warranted.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule as 
required by law and VA regulation. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2006).

III.  Entitlement to Increased Rating for Tinnitus 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2006).  Except 
for appeals withdrawn on the record at a hearing, appeal 
withdrawals must be in writing.  38 C.F.R. § 20.204(c) 
(2006).

During the January 2007 board hearing, the undersigned Acting 
Veterans Law Judge asked the veteran whether it was correct 
that "the issue of increased rating for tinnitus at ten 
percent is being withdrawn," to which the veteran 
affirmatively responded.  See Hearing Transcript at 3.

As the veteran has withdrawn his appeal on the issue of 
tinnitus, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and the claim for 
increased rating for tinnitus is dismissed without prejudice.


ORDER

Entitlement to an increased rating to service connection for 
bilateral hearing loss is denied.

The claim for entitlement to an increased rating for tinnitus 
is dismissed without prejudice.



____________________________________________
L.  HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


